 
 
                                                                      JS­6 
 
                                            
                                            
                                            
                   UNITED STATES DISTRICT COURT 
                   CENTRAL DISTRICT OF CALIFORNIA 
 
  KRISTEN M. KRUEGER,                          CASE NO. 5:18­cv­001987­JFW (SK) 
                                        
                     Plaintiff,                JUDGMENT 
             v. 
  NANCY A. BERRYHILL, 
                     Defendant. 
                      

                                     
     Pursuant to the Order Dismissing Action, IT IS ADJUDGED that the 
Complaint and this action are dismissed without prejudice. 
 
 
DATED: February 27, 2019                                                   
                                                HON. JOHN F. WALTER 
                                                U.S. DISTRICT JUDGE 
                                            
